Order entered July 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00692-CV

                         IN THE INTEREST OF N. L. T., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-10316

                                           ORDER
       Before the Court is appellant’s July 3, 2013 motion to compel the Official Court Reporter

for the 256th Judicial District Court to file trial transcripts. A review of our records shows the

reporter’s record for this case was filed afterhours on July 2, 2013. Accordingly, we DENY

appellant’s motion as moot. Appellant’s brief is due twenty days from the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE